         Case 2:18-cv-03723-JDW Document 95 Filed 10/02/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA



 JAMES EVERETT SHELTON,

                Plaintiff,                          Case No. 2:18-cv-03723-JDW

        v.

 FCS CAPITAL LLC, et al.,

                Defendants.


                                            ORDER

       AND NOW, this 2nd day of October, 2020, upon consideration of Defendants’ Motion for

Protective Order Regarding Discovery and Stay Further Collection Efforts (ECF No. 88), and for

the reasons set forth on the record during the video conference with counsel for the Parties, it is

ORDERED that the Motion is DENIED.

                                                     BY THE COURT:


                                                     /s/ Joshua D. Wolson
                                                     JOSHUA D. WOLSON, J.
